Case: 1:20-cv-07207 Document #: 1-2 Filed: 12/05/20 Page 1 of 2 PagelD #:8

 

UNITED STATES DISTRICT COURT
FOR THE NORTHER DISTRICT OF ILLINOIS

EASTERN DIVISION
CHRISTOPHER O. McNIGHT, )
)
Plaintiff, ) No: 20 CV 7207
)
vs. )
) JURY DEMAND

VANTAGE SPECIALTY CHEMICALS, INC., )

)
Defendant. )

PLAINTIFF’S EXHIBIT B
Case: 1:20-cv-07207 Document #: 1-2 Filed: 12/05/20 Page 2 of 2 PageID #:9

“EOC Form 188 4148) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

__ DISMISSAL AND NOTICE OF RIGHTS |
To: ChristopherO. McKnight _ From: Chicago District Office

 

 

10288 W lilinols Ave 230 S. Dearborn
Beach Park, IL 60089 ; Suite 1866
oO - Chicago, IL 60604
Lj On behalf of persan(s) aggrieved whose icentity is
, CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. + «a. EEOC Representative a, , ; . Telephone No,
Ana Aiza,

846-2020-10434 Investigator. —_- co , (312) 872-9657. .

 

THE EEOC 1S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

discrimination to file your charge: --

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Your charge was not timely filed with EEOC; in other words, ‘you waited too long after the: date(s). of the alleged

OO BOOOO

. Other (briefly state)

. * NOTICE OF SUIT RIGHTS -
- ._” (See the additional information attachad to this form.) a .
Titte Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, orthe Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. - oo o

 

Onbehatf of the Commission... BT Se
a a, Julianne Bowman/feh aw 9/41/2020... -

Enclosures(s) yw Jullanne Bowman, i {Date Mailed)
- . District Director ce -
co: VANTAGE SPECIALTY CHEMICALS

clo Barry ROSENTHAL

Human Resources Director.

3938 Porett Drive

Gumee, (L 60031
